                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.         EDCV 19-01612-CAS (AS)                                            Date   April 6, 2020
 Title            Edward Anthony Aguilar v. Andrew M. Saul, Commissioner of Social Security




 Present: The                    Alka Sagar, United States Magistrate Judge
 Honorable
                        Alma Felix                                                   N/A
                       Deputy Clerk                                        Court Reporter / Recorder
                Attorneys Present for Plaintiff:                     Attorneys Present for Defendant:
    Carolyn Givan Medina, guardian ad litem for                                Michael Marriott
      Plaintiff C.A.M., proceeding in pro per                            Special Assistant U.S. Attorney
 Proceedings:                 SECOND ORDER TO SHOW CAUSE


       On March 10, 2020, the Court issued Plaintiff Edward Anthony Aguilar an Order to
Show Cause, by no later than March 24, 2020, why this action should not be dismissed for
Plaintiff’s failure to obey Court orders and for his failure to prosecute. (Docket Entry No.
15). (A copy of the Court’s March 10, 2020 Order to Show Cause is attached hereto.)

     As of the date of this Order, Plaintiff has failed to respond to the Court’s March 10,
2020 Order to Show Cause.

        Plaintiff is ORDERED TO SHOW CAUSE, within twenty (20) days from the date
of this Order (by no later than April 27, 2020), why this action should not be dismissed for
Plaintiff’s failure to obey Court orders and for his failure to prosecute. If Plaintiff timely
files a Motion for Summary Judgment the Court will consider it to be a satisfactory response
to this Order to Show Cause and vacate the Order.

       In addition, Plaintiff may instead request a voluntary dismissal of this action pursuant
to Federal Rule of Civil Procedure 41(a). A Notice of Dismissal form is attached for
Plaintiff’s convenience.

       Plaintiff is expressly warned that his failure to file a timely response to this Order
will result in an recommendation that this action be dismissed with prejudice for his
failure to comply with Court orders and for his failure to prosecute. See Fed. R. Civ.
P. 41(b).
CV-90 (10/08)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 1
